Citation Nr: 1528792	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the claims file.


FINDINGS OF FACT

1.  A bilateral hearing loss disability for VA purposes is not shown by the record.

2.  Tinnitus was not manifest during active service and was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).
 
2.  Tinnitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in November 2010 VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA would attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

Analysis

The Veteran appeals from a denial of service connection for bilateral hearing loss and tinnitus.  He asserts that his hearing problems are a result routine exposure to hazardous noise in service.  The Veteran claims that he was exposed to noise from helicopters, vehicles and gunfire.  According to the Veteran, he served as an infantryman for four years and frequently did not use ear protection.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as a sensorineural hearing loss and tinnitus, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Based on the evidence of record, the Board finds that the evidence preponderates against entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Service treatment records reveal no complaints, findings, or diagnoses of a hearing loss disability.  While the Veteran complained of a loss of hearing, the January 2011 VA examination did not reveal a hearing loss as that term is defined by VA at 38 C.F.R. § 3.385.

When examined in April 2015 by a private audiologist, examination did not reveal a hearing loss disability in accordance with VA regulations.  The evidence is devoid of a showing of a bilateral hearing loss disability, i.e. an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz that is at least 26 decibels or greater; or speech recognition score using the Maryland CNC Test shown to be less than 94 percent.  

The Board acknowledges the Veteran's assertions of noise exposure during service. The Board does not dispute the Veteran's report of decreased auditory acuity, and the Board finds credible the appellant's assertion that he worked in an adverse acoustic environment while serving as an infantryman.  Implicit in the claim is the Veteran's belief that he has a bilateral hearing loss disability.  He, however, has not established his competence to establish the existence of a hearing loss disability as that term is defined by VA at 38 C.F.R. § 3.385.  The existence of a hearing loss disability is determined by very specific testing.  Here, his own assertions, without more, are not competent to establish disability. Regardless, far more probative is the medical evidence disclosing hearing acuity that does not reach the level of disability.  Accordingly, entitlement to service connection for a bilateral hearing loss is denied.  

Furthermore, the Board finds against service connection for tinnitus.  To that end, service treatment records are negative for any complaints and/or diagnoses for tinnitus.  Examinations in October 1989 and August 1993 disclosed normal ears.  

The first objective evidence of tinnitus is shown years following the appellant's discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Tinnitus is also not clinically shown to be compensably disabling within a year from separation from active duty.

During the January 2011 VA examination, the VA examiner opined that the Veteran's tinnitus was less likely as not (less than 50/50 percent probability) caused by or a result of noise exposure in service.  The VA examiner stated that there was no evidence of high frequency hearing loss which would typically be associated with tinnitus due to noise exposure.  According to the VA examiner, since hearing was normal for two years after separation from active duty and there was no high frequency hearing loss at that time the tinnitus is less likely as not due to military noise exposure.  A private audiologist, however, opined in April 2015 that it is likely as not that the Veteran's tinnitus is due to noise exposure from service.  

The Board finds that the medical opinion rendered by the VA examiner is persuasive and assigns it greater probative weight than the opinion of the private audiologist and lay statements of record.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  The opinion of the VA examiner was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  The VA examiner also provided reasoning for the opinion reached.  Significantly, the private audiologist did not provide a basis for the opinion reached.  

The Board also notes that the private audiologist stated that the Veteran's chief complaint was bilateral tinnitus that he has been significantly aware of since his time inservice.  The Veteran, however, has offered inconsistent statements regarding the onset of his tinnitus.  To that end, during the January 2011 VA examination he reported an onset of tinnitus 8- 10 years prior to the examination, i.e, at the earliest 2001, or 10 years after separation from active duty.  During his May 2015 hearing, however, he reported his ringing began within two years of separation from service.  Based on the statements of the private audiologist, the Veteran reported to her an onset since service.  The Veteran's statements to include histories given for examination purposes are clearly inconsistent.  As the Veteran has given inconsistent statements, the evidence shows that he is an unreliable historian.  Inconsistent statements go against credibility.  As the private audiologist's report is based upon an inaccurate history, her opinion lacks probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).

In sum, the most probative evidence of record preponderates against finding that the Veteran has a hearing loss disability or that his tinnitus is related to service.  As there is not an approximate balance of positive and negative evidence regarding the merits of the claims that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


